Case 2:20-cv-10949-LVP-MJH ECF No. 110 filed 05/29/20        PageID.3151    Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  JAMAAL CAMERON; RICHARD
  BRIGGS; RAJ LEE; MICHAEL
  CAMERON; MATTHEW
  SAUNDERS, individually and on                    Case No. 20-cv-10949
  behalf of all others similarly situated,
                                                   Hon. Linda V. Parker
        Plaintiffs,

               v.

  MICHAEL BOUCHARD, in his
  official capacity as Sheriff of Oakland
  County; CURTIS D. CHILDS, in his
  official capacity as Commander of
  Corrective Services; OAKLAND
  COUNTY, MICHIGAN,

        Defendants.

                STIPULATED ORDER REGARDING
     DISCIPLINARY TRANSFERS AT THE OAKLAND COUNTY JAIL
       DURING THE PENDENCY OF THE INSTANT LITIGATION

       The Court has reviewed and considered Plaintiffs’ Motion to Enforce the

 Stipulated Agreement (“Stipulation”) entered on April 22, 2020 (ECF 28). The

 Court instructed the parties to work together to develop a proposed solution to the

 issues raised in Plaintiffs’ motion, and the parties have done so and submitted the

 following proposed stipulated order to the Court. Upon Stipulation of the parties,

 the Court ORDERS as follows:



                                             1
Case 2:20-cv-10949-LVP-MJH ECF No. 110 filed 05/29/20         PageID.3152     Page 2 of 5




    1. Under no circumstances will Defendants or any jail personnel effect (or

       threaten to effect) a transfer, for disciplinary reasons, of any inmate into a

       quarantined area as defined below.

    2. Inmates will only be moved from the East Annex to the main jail building

       for disciplinary reasons in one of two circumstances:

          a. If they commit a violent act of any type; or

          b. If they commit lesser infractions on five separate occasions and have

             first been subjected to each of the following progressive disciplines in

             any order deemed appropriate by the jail : bunk restriction, extra work

             detail, suspension of visitation (other than attorney visits, which will

             not be curtailed) and suspension of commissary. Each progressive

             escalation of the disciplinary process will be documented by

             Defendants

    3. During the course of this litigation, class counsel will be notified within 24

       hours after a transfer of an inmate from the East Annex to the main jail,

       pursuant to paragraph 2a. above. Class counsel will be notified 24 hours

       before any transfer of an inmate from the East Annex to the main jail

       pursuant to paragraph 2b. above. Supporting documentation will be

       provided to class counsel.




                                           2
Case 2:20-cv-10949-LVP-MJH ECF No. 110 filed 05/29/20        PageID.3153    Page 3 of 5




    4. Any disciplinary movement of an inmate in the Main Jail/Annex will be to a

       “non-quarantined area” defined as movement to an entire cell block in which

       no cell is under quarantine at the time of transfer. However, if two or more

       cell blocks contain quarantined cells, then “non-quarantined area” is defined

       as movement to a row of cells in a cell block in which no cell in the row is

       under quarantine at the time of transfer. Upon request of class counsel, if a

       move has been noticed, a list of quarantined cells will be provided to verify

       compliance with this step.

    5. Inmates can also be moved for reasons of documented medical necessity,

       pursuant to the same process.

    6. Defendants will provide class counsel with a weekly list, submitted via

       email at the end of each week, detailing transfers within the Main Jail/

       Annex building including the following: 1) the name of the inmate; 2) the

       inmate number; 3) the inmate’s pre-transfer housing assignment; and 4) the

       inmate’s post-transfer housing assignment.

    7. This stipulated order will remain in effect only during the pendency of the




                                          3
    Case 2:20-cv-10949-LVP-MJH ECF No. 110 filed 05/29/20    PageID.3154    Page 4 of 5




            instant litigation.

         IT IS SO ORDERED.

                                                 s/ Linda V. Parker
                                                 LINDA V. PARKER
                                                 U.S. DISTRICT JUDGE


       Dated: May 29, 2020

The Parties stipulate to the above order.

                                                Respectfully submitted,

  /s/ Krithika Santhanam                        /s/ Cary S. McGehee
  Krithika Santhanam (DC Bar No. 1632807)       Cary S. McGehee (P42318)
  Thomas B. Harvey (MBE #61734MO)               Kevin M. Carlson (P67704)
  Advancement Project National Office           Pitt, McGehee, Palmer,
  1220 L Street, N.W., Suite 850                Bonanni & Rivers, PC
  Washington, DC 20005                          117 W. Fourth Street, Suite 200
  Tel: (202) 728-9557                           Royal Oak, MI 48067
  Ksanthanam@advancementproject.org             (248) 398-9800
  Tharvey@advancementproject.org                cmcgehee@pittlawpc.com
                                                kcarlson@pittlawpc.com
  /s/ Philip Mayor
  Philip Mayor (P81691)                         /s/ Allison L. Kriger________
  Daniel S. Korobkin (P72842)                   Allison L. Kriger (P76364)
  American Civil Liberties Union                LaRene & Kriger, PLC
    Fund of Michigan                            645 Griswold, Suite 1717
  2966 Woodward Ave.                            Detroit, MI 48226
  Detroit, MI 48201                             (313) 967-0100
  (313) 578-6803                                Allison.kriger@gmail.com
  pmayor@aclumich.org
  dkorobkin@aclumich.org




                                            4
  Case 2:20-cv-10949-LVP-MJH ECF No. 110 filed 05/29/20        PageID.3155   Page 5 of 5




/s/ Alexandria Twinem
Alexandria Twinem
  (D.C. Bar No. 1644851)
Civil Rights Corps
1601 Connecticut Ave NW, Suite 800
Washington, DC 20009
(202) 894-6126
alexandria@civilrightscorps.org

                        Attorneys for Plaintiffs/Petitioners




   s/STEVEN M. POTTER (P33344)
   POTTER, DeAGOSTINO, O’DEA & CLARK
   Attorneys for Defendants
   2701 Cambridge Court, Suite 223
   Auburn Hills, Michigan 48326
   (248) 377-1700
   spotter@potterlaw.com




                                          5
